EXHIBIT 10.2

 

GUARANTY

 

GUARANTY (this “Guaranty”), dated as of January 16, 2015, made by each of the
parties listed on the signature pages hereof and each other Person which may
from time to time become a party to this Guaranty pursuant to Section 24
(collectively, the “Guarantors”, and each, a “Guarantor”), in favor of the
Guarantied Parties referred to below.

 

W I T N E S S E T H:

 

WHEREAS, Helen of Troy L.P., a Texas limited partnership (the “Borrower”), has
entered into an Amended and Restated Credit Agreement, dated as of January 16,
2015, among Helen of Troy Limited a Bermuda company (“Limited”), the Lenders
party thereto, and Bank of America, N.A., as the Administrative Agent, Swing
Line Lender and L/C Issuer (hereinafter, the “Administrative Agent”) for the
Lenders, (said Credit Agreement, as it has and may further be amended,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”, and capitalized terms not defined herein but defined therein being
used herein as therein defined); and

 

WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Revolving Loans, Swing Line Loans and Letters
of Credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Loans and issue and/or participate in Letters of Credit under the Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty;
and

 

WHEREAS, the Lenders, the Administrative Agent, any Lender or Affiliate of any
Lender entering into a Swap Contract (provided that such Lender was a Lender at
the time such Swap Contract was entered into) with the Borrower or any
Subsidiary of the Borrower (such Swap Contract, a “Guarantied Swap Contract”),
and the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document are herein referred to as the “Guarantied
Parties”;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Revolving Loans, the Swing Line Lender to make Swing Line Loans and the L/C
Issuer to issue Letters of Credit, the Guarantors hereby agree as follows:

 

SECTION 1.                            Guaranty.  The Guarantors hereby jointly
and severally unconditionally and irrevocably guarantee the full and prompt
payment when due, whether at stated maturity, by acceleration or otherwise, of,
and the performance of, (a) the Obligations, whether now or hereafter existing
and whether for principal, interest, fees, expenses or otherwise, (b) all
obligations owed to any Guarantied Party pursuant to a Guarantied Swap Contract,
excluding any Excluded Swap Obligations of a Guarantor, (c) any and all
reasonable out-of-pocket expenses (including, without limitation, reasonable
expenses and reasonable counsel fees and expenses of the Administrative Agent
and the Lenders) incurred by any of the Guarantied Parties

 

1

--------------------------------------------------------------------------------


 

in enforcing any rights under this Guaranty and (d) all present and future
amounts that would become due but for the operation of any provision of Debtor
Relief Laws, and all present and future accrued and unpaid interest, including,
without limitation, all post-petition interest if the Borrower or any Guarantor
voluntarily or involuntarily becomes subject to any Debtor Relief Laws (the
items set forth in clauses (a), (b), (c) and (d) immediately above being herein
referred to as the “Guarantied Obligations”).  Upon failure of the Borrower to
pay any of the Guarantied Obligations when due after the giving by the
Administrative Agent and/or the Lenders of any notice and the expiration of any
applicable cure period in each case provided for in the Credit Agreement and
other Loan Documents (whether at stated maturity, by acceleration or otherwise),
the Guarantors hereby further jointly and severally agree to promptly pay the
same after the Guarantors’ receipt of notice from the Administrative Agent of
the Borrower’s failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations.  This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any Collateral.  Notwithstanding anything herein or in any other
Loan Document to the contrary, in any action or .proceeding involving any state
corporate law, or any state or federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if, as a result of
applicable law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and (b) to the value as
assets of such Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights of subrogation, contribution,
reimbursement, indemnity or similar rights held by such Guarantor pursuant to
(i) applicable requirements of Law, (ii) Section 10 hereof or (iii) any other
contractual obligations providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guaranty or other guaranties of the Guarantied Obligations by
such parties, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under this Section 1, then the amount of such liability shall,
without any further action by such Guarantor, any Lender, the Administrative
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

SECTION 2.                            Guaranty Absolute.  Each Guarantor
guarantees that the Guarantied Obligations will be paid strictly in accordance
with the terms of the Credit Agreement, the Notes and the other Loan Documents,
without set-off or counterclaim, and regardless of any Applicable Law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Guarantied Parties with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:

 

2

--------------------------------------------------------------------------------


 

(a)                                 any lack of validity or enforceability of
any provision of any other Loan Document or any other agreement or instrument
relating to any Loan Document, or avoidance or subordination of any of the
Guarantied Obligations;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, or any increase in the amount of, all or
any of the Guarantied Obligations, ·or any other amendment or waiver of any term
of, or any consent to departure from any requirement of, the Credit Agreement,
the Notes or any of the other Loan Documents;

 

(c)                                  any exchange, release or non-perfection of
any Lien on any collateral for, or any release of any Loan Party or amendment or
waiver of any term of any other guaranty of, or any consent to departure from
any requirement of any other guaranty of, all or any of the Guarantied
Obligations;

 

(d)                                 the absence of any attempt to collect any of
the Guarantied Obligations from the Borrower or from any other Loan Party or any
other action to enforce the same or the election of any remedy by any of the
Guarantied Parties;

 

(e)                                  any waiver, consent, extension, forbearance
or granting of any indulgence by any of the Guarantied Parties with respect to
any provision of any other Loan Document;

 

(f)                                   the election by any of the Guarantied
Parties· in any proceeding under any Debtor Relief Law;

 

(g)                                  any borrowing or grant· of a security
interest by the Borrower, as debtor-in-possession, under any Debtor Relief Law;
or

 

(h)                                 any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of the Borrower or any
Guarantor other than payment or performance of the Guarantied Obligations.

 

SECTION 3.                            Waiver.

 

(a)                                 Each Guarantor hereby (i) waives, to the
extent permitted by Applicable Law, (A) promptness, diligence, and, except as
otherwise provided herein, notice of acceptance and any and all other notices,
including, without limitation, notice of intent to accelerate and notice of
acceleration, with respect to any of the Guarantied Obligations or this
Guaranty, (B) any requirement that any of the Guarantied Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral, (C) the filing of any claim with a court in
the event of receivership or bankruptcy of the Borrower or any other Person,
(D) except as otherwise provided herein, protest or notice with respect to
nonpayment of all or any of the Guarantied Obligations, (E) the benefit of any
statute of limitation relating to the collection of the Obligations against the
Borrower, (F) except as otherwise provided herein, all demands whatsoever (and
any requirement that demand be made on the Borrower or any other Person as a
condition precedent to such Guarantor’s obligations hereunder), (G) all rights
by which any Guarantor might be entitled to require suit on an accrued right of
action in respect of any of the Guarantied Obligations or require suit against
the Borrower or any other Guarantor or Person, whether arising pursuant to
Section 43.002 of the Texas Civil Practice and Remedies Code, as

 

3

--------------------------------------------------------------------------------


 

amended, Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended, Rule 31 of the Texas Rules of Civil Procedure, as amended, or
otherwise, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in
clauses (a) through (h) of Section 2 hereof; and (ii) covenants and agrees that,
except as otherwise agreed by the parties, this Guaranty will not be discharged
except by complete payment and performance of the Guarantied Obligations and any
other obligations of such Guarantor contained herein.

 

(b)                                 If, in the exercise of any of its rights and
remedies in accordance with the provisions of Applicable Law, any of the
Guarantied Parties shall forfeit any of its rights or remedies,  including,
without limitation, its right to enter a deficiency judgment against the
Borrower or any other Person, whether because of any Applicable Law pertaining
to “election of remedies” or the like, each Guarantor hereby consents to such
action by such Guarantied Party and waives any claim against the Guarantied
Parties based upon such action.  Any election of remedies which, by reason of
such election, results in the denial or impairment of the right of such
Guarantied Party to seek a deficiency judgment against the Borrower shall not
impair the obligation of such Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of such Guarantor contained herein.

 

(c)                                  In the event any of the Guarantied Parties
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by Law or under any of the Loan Documents, to the extent not prohibited by
Applicable Law, such Guarantied Party may bid all or less than the amount of the
Guarantied Obligations and the amount of such bid, if successful, need not be
paid by such Guarantied Party but shall be credited against the Guarantied
Obligations.

 

(d)                                 Each Guarantor agrees that notwithstanding
the foregoing and without limiting the generality of the foregoing if, after the
occurrence and during the continuance of an Event of Default, the Guarantied
Parties are prevented by Applicable Law from exercising their respective rights
to accelerate the maturity of the Guarantied Obligations, to collect interest on
the Guarantied Obligations, or to enforce or exercise any other right or remedy
with respect to the Guarantied Obligations, or the Administrative Agent is
prevented from taking any action to realize on the Collateral, such Guarantor
agrees to pay to the Administrative Agent for the account of the Guarantied
Parties, upon demand therefor, for application to the Guarantied Obligations,
the amount that would otherwise have been due and payable had such rights and
remedies been permitted to be exercised by the Guarantied Parties.

 

(e)                                  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and of each other Loan Party, and of all other circumstances bearing
upon the risk of nonpayment of the Guarantied Obligations or any part thereof,
that diligent inquiry would reveal. Each Guarantor hereby agrees that the
Guarantied Parties shall have no duty to advise any Guarantor of information
known to any of the Guarantied Parties regarding such condition or any such
circumstance.  In the event that any of the Guarantied Parties in its sole
discretion undertakes at any time or from time to time to provide any such
information to any Guarantor, such Guarantied Party shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which, pursuant to accepted or .reasonable
banking or commercial· finance practices, such Guarantied Party wishes to
maintain as confidential, or (iii) to make any other or future disclosures of
such information or any other information to such Guarantor.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Each Guarantor consents and ·agrees that
the Guarantied Parties shall be under no obligation to marshal any assets in
favor of any Guarantor or otherwise in connection with obtaining payment of any
or all of the Guarantied Obligations from any Person or source.

 

SECTION 4.                            Representations and Warranties.  Each
Guarantor hereby represents and warrants to the Guarantied Parties that the
representations and warranties set forth in Article V of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party are true and correct in all material respects in the manner specified
in the Credit Agreement and the Guarantied Parties shall be entitled to rely on
each of them as if they were fully set forth herein.

 

SECTION 5.                            Amendments, Etc.  No amendment or waiver
of any provision of this Guaranty nor consent to any departure by any Guarantor
herefrom shall in any event be effective unless the same shall be in writing,
approved by the Required Lenders (or by all the Lenders where the approval of
each Lender is required under the Credit Agreement) and signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

SECTION 6.                            Addresses for Notices.  All notices and
other communications provided for hereunder shall be effectuated in the manner
provided for in Section 10.02 of the Credit Agreement, provided that if a notice
or communication hereunder is sent to a Guarantor, said notice shall be
addressed to such Guarantor, in care of the Borrower at the Borrower’s then
current address (or facsimile number) for notice under the Credit Agreement.

 

SECTION 7.                            No Waiver; Remedies.

 

(a)                                 No failure on the part of any Guarantied
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by Applicable Law or any of the other Loan Documents.

 

(b)                                 No waiver by the Guarantied Parties of any
default shall operate as a waiver of any other default or the same default on a
future occasion, and no action by any of the Guarantied Parties permitted
hereunder shall in way affect or impair any of the rights of the Guarantied
Parties or the obligations of any Guarantor under this Guaranty or under any of
the other Loan Documents, except as specifically set forth in any such waiver. 
Any determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made.

 

SECTION 8.                            Right of Set-off.  Upon the occurrence
.and during the continuance of any Event of Default under the Credit Agreement,
each of the Guarantied Parties is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set-off and apply
any and all deposits (general or ·special (except trust and escrow accounts),
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Guarantied Party to or for the credit or the account of
each Guarantor against any and all

 

5

--------------------------------------------------------------------------------


 

of the obligations of such Guarantor now or hereafter existing under this
Guaranty, irrespective of whether or not such Guarantied Party shall have made
any demand under this Guaranty; provided, however, such Guarantied Party shall
promptly notify such Guarantor and the Borrower after such ·set-off and the
application made by such Guarantied Party.  The rights of each Guarantied Party
under this Section 8 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Guarantied Party may
have.

 

SECTION 9.                            Continuing Guaranty; Transfer of Notes. 
This Guaranty (a)(i) is a continuing guaranty and shall remain in full force and
effect until the date that the Aggregate Commitments have been terminated, all
Loans and other Obligations have been paid in full and no Letters of Credit are
outstanding and all obligations and liabilities in respect of Swap Obligations
owed to any Guarantied Party have been paid in full (the “Release Date”) and
(ii) binding upon each Guarantor, its permitted successors and assigns, and
(b) inures to the benefit of and be enforceable by the Guarantied Parties and
their respective successors, permitted transferees, and permitted assigns. 
Without limiting the generality of the foregoing clause (b), each of the
Guarantied Parties may assign or otherwise transfer any Note held by it or the
Guarantied Obligations owed to it to any other Person, and such other Person
shall thereupon become vested with all the rights in respect thereof granted to
such Guarantied Party herein or otherwise with respect to such of the Notes and
the Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.06 of the Credit Agreement in
respect of assignments.  Except as the result of the consummation of a
transaction permitted under Section 7.04 or 7.05 of the Credit Agreement, no
Guarantor may assign any of its obligations under this Guaranty without first
obtaining the written consent of the Lenders as set forth in the Credit
Agreement.  If upon any merger, dissolution, liquidation or consolidation
permitted under Section 7.04 of the Credit Agreement or any Disposition
permitted by Section 7.05 of the Credit Agreement, a Guarantor no longer exists
or is no longer a Subsidiary of Limited, such Guarantor shall be released of its
obligations hereunder.

 

SECTION 10.                     Reimbursement.  To the extent that any Guarantor
shall be required hereunder to pay a portion of the Guarantied Obligations
exceeding the greater of (a) the amount of the economic benefit actually
received by such Guarantor from the Loans and the Letters of Credit and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guarantied Obligations (excluding the amount thereof
repaid by the Borrower) in the same proportion as such Guarantor’s net worth at
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought.  Notwithstanding anything to the contrary, each
Guarantor agrees that the Guarantied Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing its guaranty herein or effecting the rights and remedies of the
Guarantied Parties hereunder.  This Section 10 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 10 is
intended to or shall impair .the obligations of the Guarantors, jointly and
severally, to pay to the Guarantied Parties the Guarantied Obligations as and
when the same shall become due and payable in accordance with the terms hereof.

 

SECTION 11.                     Reinstatement.  This Guaranty shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Loan Party for liquidation

 

6

--------------------------------------------------------------------------------


 

or reorganization, should any Loan Party become insolvent or make ·an assignment
for the benefit of creditors or should a receiver or trustee be appointed for
all or any significant part of any Loan Party’s assets, and shall, to the
fullest extent permitted by Applicable Law, continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Guarantied Obligations, or any part thereof, is, pursuant to Applicable Law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligees of the Guarantied Obligations or such part thereof, whether as a
“voidable preference,” “fraudulent transfer,” or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guarantied
Obligations shall, to the fullest extent permitted by law, be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

SECTION 12.                     GOVERNING LAW.

 

(a)                                 THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)                                 The parties hereto agree that Chapter 346
(other than 346.004) of the Texas Finance Code (which regulates certain
revolving credit accounts and revolving tri-party accounts) shall not apply to
Loans under this Guaranty.

 

(c)                                  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF TEXAS SITTING IN DALLAS COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION), AND BY EXECUTION,
DELIVERY AND ACCEPTANCE OF THIS GUARANTY, EACH GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

SECTION 13.                     Waiver of Jury Trial.  EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY (OR BY ACCEPTANCE HEREOF) EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF ANY ONE OR MORE OF EACH GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT

 

7

--------------------------------------------------------------------------------


 

AND EACH LENDER WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 14.                     Section Titles.  The Section titles contained in
this Guaranty are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of this Guaranty.

 

SECTION 15.                     Execution in Counterparts.  This Guaranty may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute one
and the same Guaranty.

 

SECTION 16.                     Miscellaneous.  All references herein to the
Borrower or to any Guarantor shall include their respective successors and
assigns, including, without limitation, a receiver, trustee or
debtor-in-possession of or for the Borrower or such Guarantor.  All references
to the singular shall be deemed to include the plural where the context so
requires.

 

SECTION 17.                     Subrogation and Subordination.

 

(a)                                 Subrogation.  Notwithstanding any reference
to subrogation contained herein to the contrary, until the Release Date, each
Guarantor hereby irrevocably waives any claim or other rights which it may have
or hereafter acquire against the Borrower that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of any Lender against the Borrower or any
collateral which any Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity, or under contract, statutes or common
law, including without limitation, the right to take or receive from the
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights. 
If any amount shall be paid to any Guarantor in violation of the preceding
sentence and the Guarantied Obligations shall not have been paid in full, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the Lenders, and shall forthwith be paid
to the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated· by the Credit
Agreement and that the waiver set forth in this Section 17 is knowingly made in
contemplation of such benefits.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Subordination.  All debt and other
liabilities of the Borrower to any Guarantor (“Borrower Debt”) are expressly
subordinate and junior to the Guarantied Obligations and any instruments
evidencing the Borrower Debt to the extent provided below.

 

(i)                                     Until the Release Date, each Guarantor
agrees that it will not request, demand, accept, or receive (by set-off or other
manner) any payment amount, credit or reduction of all or any part of the
amounts owing under the Borrower Debt or any security therefor, .except as
specifically allowed pursuant to clause (ii) below;

 

(ii)                                  Notwithstanding the provisions of
clause (i) above, the Borrower may pay to the Guarantors and the Guarantors may
request, demand, accept and receive and retain from the Borrower payments,
credits or reductions of all or any part of the amounts owing under the Borrower
Debt or any security therefor on the Borrower Debt, provided that the Borrower’s
right to pay and the Guarantors’ right to receive any such amount shall
automatically and be immediately suspended and cease (A) upon the occurrence and
during the continuance of an Event of Default or (B) if, after taking into
account the effect of such payment, an Event of Default would occur and be
continuing.  The Guarantors’ right to receive amounts under this clause
(ii) (including any amounts which theretofore may have been suspended) shall
automatically be reinstated at such time as the Event of Default which was the
basis of such suspension has been cured or waived (provided that no subsequent
Event of Default has occurred) or such earlier date, if any, as the
Administrative Agent gives notice to the Guarantors of reinstatement by the
Required Lenders, in the Required Lenders’ sole discretion;

 

(iii)                               If any Guarantor receives any payment on the
Borrower Debt in violation of this Guaranty, such Guarantor will hold such
payment in trust for the Lenders and will immediately deliver such payment to
the Administrative Agent; and

 

(iv)                              In the event of the commencement or joinder of
any suit, action or proceeding of any type (judicial or otherwise) or proceeding
under any Debtor Relief Law against the Borrower (an “Insolvency Proceeding”)
and subject to court orders issued pursuant to the Bankruptcy Code, the
Guarantied Obligations shall first be paid, discharged and performed in full
before any payment or performance is made upon the Borrower Debt notwithstanding
any other provisions which may be made in such Insolvency Proceeding.  In the
event of any Insolvency Proceeding, each Guarantor will at any time prior to
the· Release Date (A) file, at the request of any Guarantied Party, any claim,
proof of claim or similar instrument necessary to enforce the Borrower’s
obligation to pay the Borrower Debt, and (B) hold in trust for and pay to the
Guarantied Parties any and all monies, obligations, property, stock dividends or
other assets received in any such proceeding on account of the Borrower Debt in
order that the Guarantied Parties may apply such monies or the cash proceeds of
such other assets to the Obligations.

 

SECTION 18.                     Guarantor Insolvency.  Should any Guarantor
voluntarily seek, consent to, or acquiesce in the benefits of any Debtor Relief
Law or become a party to or be made the subject of any proceeding provided for
by any Debtor Relief Law (other than as a creditor or claimant) that could
suspend or otherwise adversely affect the rights of any Guarantied Party granted
hereunder, then, the obligations of such Guarantor under this Guaranty shall be,
as

 

9

--------------------------------------------------------------------------------


 

between such Guarantor and such Guarantied Party, a fully-matured, due, and
payable obligation of such Guarantor to such Guarantied Party (without regard to
whether there is an Event of Default under the Credit Agreement or whether any
part of the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to such Guarantied Party
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

 

SECTION 19.                     Rate Provision.  It is not the intention of any
Guarantied Party to make an agreement violative of the laws of any applicable
jurisdiction relating to usury.  Regardless of any provision in this Guaranty,
no Guarantied Party shall ever be entitled to contract, charge, receive, collect
or apply, as interest on the Guarantied Obligations, any amount in excess of the
Highest Lawful Rate.  In no event shall any Guarantor be obligated to pay any
amount in excess of the Highest Lawful Rate.  If from any circumstance the
Administrative Agent or any Guarantied Party shall ever receive, collect or
apply anything of value deemed excess interest under Applicable Law, an amount
equal to such excess shall be applied to the reduction of the principal amount
of outstanding Revolving Loans, Swing Line Loans, L/C Borrowings and any
remainder shall be promptly refunded to the payor.  In determining whether or
not interest paid or payable with respect to the Guarantied Obligations, under
any specified contingency, exceeds the Highest Lawful Rate, the Guarantors and
the Guarantied Parties shall, to the maximum extent permitted by Applicable Law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such Guarantied Obligations so that the
interest paid on account of such Guarantied Obligations does not exceed the
Highest Lawful Rate and/or (c) allocate interest between portions of such
Guarantied Obligations; provided that if the Guarantied Obligations are paid and
performed in full prior to the end of the full contemplated term thereof, and if
the interest received for the actual period of existence thereof exceeds the
Highest Lawful Rate, the Guarantied Parties shall refund to the payor the amount
of such excess or credit the amount of such excess against the total principal
amount owing, and, in such event, no Guarantied Party shall be subject to any
penalties provided by any laws for contracting for, charging or receiving
interest in excess of the Highest Lawful Rate.

 

SECTION 20.                     Severability.  Any provision of this Guaranty
which is for any reason prohibited or found or held invalid or unenforceable by
any court or governmental agency shall be ineffective to the extent of such
prohibition or invalidity or unenforceability, without invalidating the
remaining provisions hereof in such jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 21.                     Taxes.

 

(a)                                 Any and all payments by or on account of any
obligations of the Guarantors hereunder shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Guarantor shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Guarantied Party receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Guarantor
shall make such deductions and

 

10

--------------------------------------------------------------------------------


 

(iii) such Guarantor shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

(b)                                 Without limiting the provisions of
subsection (a) above, the Guarantors shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

(c)                                  The Guarantors shall indemnify each
Guarantied Party, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or .asserted on or attributable to amounts payable under this Section)
paid by such Guarantied Party and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Guarantors by such Guarantied Party (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of any Guarantied Party shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Guarantor to a Governmental Authority,
such Guarantor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  If any Guarantied Party determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Guarantor or with respect to which any
Guarantor has paid additional amounts pursuant to this Section, it shall pay to
such Guarantor an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Guarantor under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Guarantied Party, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Guarantor, upon the request of
such Guarantied Party, agrees to repay the amount paid over to such Guarantor
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Guarantied Party in the event such Guarantied
Party is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require any Guarantied Party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Guarantors or any other Person.

 

(f)                                   The obligations of each Guarantor and
Guarantied Party under this Section 21 shall survive termination of the
Aggregate Commitments and repayment of all Guarantied Obligations.

 

SECTION 22.                     Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Guarantors in

 

11

--------------------------------------------------------------------------------


 

respect of any such sum due from it to the Guarantied Parties hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  To the extent
permitted by Applicable Law, if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Guarantors in the Agreement Currency after taking into account any set-offs
or counterclaims of any Loan Party against the Person to whom such obligation
was owing on which a final judgment has been rendered, the Guarantors agree, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Guarantors
(or to any other Person who may be entitled thereto under Applicable Law).

 

SECTION 23.                     Keepwell.  Each Guarantor which is a Qualified
ECP Guarantor hereby acknowledges and agrees to its undertakings under
Section 10.21 of the Credit Agreement.

 

SECTION 24.                     Additional Guarantors.  Upon the execution and
delivery by any other Person of a Guaranty Supplement in substantially the form
of Exhibit A (a “Guaranty Supplement”), such Person shall become a “Guarantor”
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any Guaranty Supplement shall not require
the consent of any other Guarantor hereunder.  The rights and obligations of
each Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Guarantor as a party to this Guaranty.

 

SECTION 25.                     ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE
SUBJECT MATTER HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

 

GUARANTORS:

 

 

 

 

 

HELEN OF TROY L.P.,

 

 

 a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

 

a Nevada corporation, General Partner

 

 

 

 

 

HELEN OF TROY LIMITED,

 

 

a Bermuda company

 

 

 

 

 

HOT NEVADA, INC.,

 

 

a Nevada corporation

 

 

 

 

 

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation

 

 

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

 

a Texas corporation

 

 

 

 

 

IDELLE LABS LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

 

a Nevada corporation, General Partner

 

 

 

 

OXO INTERNATIONAL LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

PUR WATER PURIFICATION PRODUCTS, INC.,

 

 

a Nevada corporation

 

 

 

 

 

KAZ, INC.,

 

 

a New York corporation

 

 

 

 

 

KAZ USA, INC.,

 

 

a Massachusetts corporation

 

 

 

 

 

KAZ CANADA, INC.,

 

 

a Massachusetts corporation

 

 

 

 

 

HEALTHY DIRECTIONS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

DOCTORS’ PREFERRED, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

HEALTHY DIRECTIONS PUBLISHING, LLC,

 

 

 a Delaware limited liability company

 

 

 

 

 

By:

/s/ Brian L. Grass

 

 

Brian L. Grass

 

 

Title for all:

Chief Financial Officer

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,

 

 

 

a Macau corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas J. Benson

 

 

 

Thomas J. Benson

 

 

 

Director

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

Signed Sealed and Delivered as a

 

Deed by Helen of Troy Limited,

 

a Barbados company,

 

by Order of the Board

/s/ Brian L. Grass

 

Name in print:

 

Brian L. Grass, Chief Financial Officer

 

 

 

 

 

[SEAL]

 

 

 

 

 In the presence of:

 

 

 

 

 

Notary Public

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------